Case 2:14-cv-13689-GCS-DRG ECF No. 56, PageID.462 Filed 09/01/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


KHETAM NIMER, an individual,
and MONA HAMED, an individual,

            Plaintiffs,
                                             Case No. 14-13689
      v.
                                             HON. GEORGE CARAM STEEH
ADAM TOURS OF NEW YORK, INC.,
a corporation,

         Defendant.
_______________________________/

              ORDER DENYING PLAINTIFFS’ MOTION FOR
               DEFAULT JUDGMENT (ECF NO. 53) AND
            DEFENDANT’S MOTION TO DISMISS (ECF NO.54)

      Plaintiffs seek a default judgment in this action for the third time. Their

first motion for default judgment was granted in 2015, then set aside as

void in 2019 because service was improper. ECF No. 25. The court

dismissed the action for failure to prosecute on January 9, 2020, but

reinstated it on May 6, 2020, after granting Plaintiffs’ motion for relief from

judgment. ECF No. 37. On October 19, 2020, the court denied their second

motion for default judgment because it was unclear whether service was

proper. ECF No. 46. In December 2020, Plaintiffs filed a motion for


                                       -1-
Case 2:14-cv-13689-GCS-DRG ECF No. 56, PageID.463 Filed 09/01/21 Page 2 of 5




alternate service, which the court denied on January 14, 2021. The court

extended the summons and Plaintiffs filed a certificate of service on

February 26, 2021, indicated that personal service on Defendant was

accomplished on that date.

      After Defendant failed to answer the complaint, Plaintiffs filed a

motion for default judgment on June 8, 2021. 1 Defendant filed an untimely

response to the motion, as well as a cross-motion to dismiss, on July 16,

2021. Defendant has not explained its failure to timely respond to the

complaint.

      Nonetheless, Plaintiffs’ motion for default judgment is procedurally

improper because Plaintiffs did not first obtain a clerk’s entry of default. See

Fed. R. Civ. P. 55; Ramada Franchise Sys., Inc. v. Baroda Enterprises,

LLC, 220 F.R.D. 303, 304 (N.D. Ohio 2004) (“An entry of default and a

default judgment are distinct events that require separate treatment.”); U.S.

ex rel. TTL Assocs., Inc. v. Edge Const. Co., No. 06-14453, 2007 WL

295219, at *1 (E.D. Mich. Jan. 26, 2007) (“Most courts have interpreted

Rule 55 to require entry of default by the clerk before default judgment can




      1Although Defendant states in its response that it has answered the complaint,
no answer appears on the electronic docket.
                                         -2-
Case 2:14-cv-13689-GCS-DRG ECF No. 56, PageID.464 Filed 09/01/21 Page 3 of 5




be entered.”); Heard v. Caruso, 351 Fed. Appx. 1, 16 (6th Cir. 2009)

(“Because Heard did not first seek entry of a default from the clerk of the

court, it was procedurally improper for Heard to move for entry of a default

judgment.”). Accordingly, the court will deny Plaintiffs’ motion for default

judgment.

      In its motion to dismiss, Defendant argues in passing that service was

not proper under Federal Rule of Civil Procedure 4. Defendant has not

explained, however, why service was defective. Defendant’s effort to raise

this challenge “in a perfunctory fashion will not do.” King v. Taylor, 694 F.3d

650, 657 (6th Cir. 2012). Defendant’s failure to properly raise its defective

service defense in its motion serves as a waiver. Id. (“[A] defendant who

files a motion under Rule 12, yet fails to raise in that motion the defense of

insufficient service of process, forever ‘waives’ that defense.”).

      Defendant also argues, in a perfunctory manner, that Plaintiffs’ action

is barred by the statute of limitations. A breach of contract action is subject

to a six-year statute of limitations under Michigan law. M.C.L. § 600.5807.

Plaintiffs assert that their action is timely because their cause of action

accrued in 2013 and their complaint, which was initially filed in 2014,

remains operative.


                                      -3-
Case 2:14-cv-13689-GCS-DRG ECF No. 56, PageID.465 Filed 09/01/21 Page 4 of 5




      In general, “a motion under Rule 12(b)(6), which considers only the

allegations in the complaint, is an ‘inappropriate vehicle’ for dismissing a

claim based upon a statute of limitations.” Lutz v. Chesapeake Appalachia,

L.L.C., 717 F.3d 459, 464 (6th Cir. 2013). “Because the statute of

limitations is an affirmative defense, the burden is on the defendant to show

that the statute of limitations has run,” and “[i]f the defendant meets this

requirement then the burden shifts to the plaintiff to establish an exception

to the statute of limitations.” Id. (citation omitted).

      Defendant’s skeletal argument, devoid of case law or analysis, does

not serve to satisfy its burden of demonstrating that the statute of

limitations has run. The court will deny Defendant’s motion to dismiss on

this ground, without prejudice to Defendant’s ability to file a properly

supported motion for summary judgment at the appropriate time.

       IT IS HEREBY ORDERED that Plaintiffs’ motion for default judgment

(ECF No. 53) and Defendant’s motion to dismiss (ECF No. 54) are

DENIED.

      Given the extensive procedural history of this matter, it is well past

the time for this case to proceed on the merits. Accordingly, IT IS

FURTHER ORDERED that Defendant shall file an answer to Plaintiffs’


                                         -4-
Case 2:14-cv-13689-GCS-DRG ECF No. 56, PageID.466 Filed 09/01/21 Page 5 of 5




complaint within fourteen (14) days of the date of this order. The court will

not excuse any further late filings. If Defendant fails to timely file an answer,

it shall be in default and the court will direct the entry of a default without

further notice.

Dated: September 1, 2021

                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                    September 1, 2021, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                              -5-
